Title: From George Washington to Nathanael Greene, 27 February 1781
From: Washington, George
To: Greene, Nathanael


                        

                            
                            My Dear Sir,
                            Head Quarters New Windsor February 27. 81
                        
                        Since mine to you of the 2d instant I have duly received your several letters public and private of the 11th
                            13th 24th and 24th of January. The President of Congress, and Baron De Steuben have just transmitted
                            me copies of your letters to them of subsequent date.
                        I wish I had it in my power to congratulate you on the brilliant and important success of General Morgan,
                            without the alloy, which the distresses of the department, you command, and the posterior events intermix. Amidst the
                            complicated dangers with which you are surrounded—a confidence in your abilities is my only consolation. I am convinced
                            you will do every thing that is practicable. I lament that you will find it so difficult to avoid a general action, for
                            our misfortunes can only be complete in the dispersion of your little army—which will be the most probable consequence of
                            such an event.
                        I am happy to inform you that Congress have ordered the Pensylvania line to the Southward. Its temporary
                            dissolution as well as its distance from you, will prevent its affording you immediate succour; but you may depend I shall
                            do every thing to accelerate its movements.
                        You will have been informed that the British fleet on this Coast have lately suffered in a storm. The amount
                            of the damage sustained by it consist in the total loss of one ship of the line, stranded on Long-Island, and another
                            dismasted, which has since remasted; but it is doubtful whether she is yet fit for service, as she is supposed to have
                            suffered in her hull. There was a third ship which was said to have been seen dismasted, before she put to sea, and from
                            the length of her absence was hoped to be lost. But she has since returned uninjured.
                        On the idea of a superiority on the side of our allies, I marched a detachment from here under the Marquis De
                            la Fayette and made a proposal for a cooperation in Chesapeak Bay against Arnold, with the whole of the French fleet and a
                            part of their land force. Before my proposition arrived, The Chevalier Des touches had sent a sixty four and two or three
                            frigates to Chesapeak and had lost his superiority by the return of the missing ship. This has prevented the execution of
                            my project; but the Marquis still continues his march to make the best of circumstances. The last intelligence from you is
                            an additional motive to his going forward, as his movements into Virginia, though but temporary, will have some influence
                            in your favour. You will easily imagine the situation in which I am left after this detachment. We are told that the
                            Eastern states are making great exertions to complete their batalions; but hitherto no recruits have arrived.
                        I have directed General St Clair to forward to the Head of Elk with the Marquis all the troops of his line,
                            that can be assembled. I am in hopes they will be able to descend Chesapeak bay, under protection of the French ships
                            which will greatly advance their junction with you.
                        Congress will have transmitted you their resolutions for assisting your department. The Chevalier Des touches
                            informs me that he has sent round in his ships a quantity of arms and cloathing, which had arrived at Providence for the
                            State of Virginia.
                        The Baron De Steuben informs me regularly of all his operations. The enemy’s incursion into Virginia has
                            diverted the succours of that state; but I have not failed to inculcate upon it how essential it was to bend its attention
                            towards your relief, at the expence of temporary inconveniences to itself.
                        Several late arrivals from the West Indies give us room to hope that D’Estaing fell in with Admiral Hood in
                            his way to the Islands and captured some vessels of the line and a number of transports with troops. We have many rumours
                            of a second division, but nothing certain. God send a speedy confirmation of both! I am with the truest esteem and
                            personal regard Dr Sir Your most Obedient servt
                        
                            Go: Washington
                        
                        
                            P.S. I have proposed to Congress the recruiting mounting and equipping Moylans regiment to be sent to
                                you. At present it would be of no use to you.
                        

                    